Citation Nr: 1751164	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-42 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent for benign positional vertigo.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from July 1969 to June 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a November 2016 Travel Board hearing.  

These matters were previously before the Board in June 2017 when, in part, the Board granted an initial increased rating of 10 percent for the Veteran's service-connected benign positional vertigo throughout the appeal period, and remanded entitlement to an initial rating in excess of 10 percent, as well as entitlement to service connection for bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the matters on appeal were remanded in June 2017 for additional development.  Unfortunately, none of the requested development has been accomplished, and the Board has no discretion and must remand this case for compliance with the previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims file any outstanding VA treatment records, as well as any identified outstanding private treatment records that have not been associated with the claims file, dated since September 2009.  If such records are unavailable, it must be so certified for the record (with an explanation of the reason why they are unavailable).  

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, or were contemporaneously informed, of his in-service and post-service hearing loss, and of the nature and severity of his benign positional vertigo, and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.  

3. After the above development, the RO should schedule the Veteran for an examination to determine the current nature, onset and etiology of his bilateral hearing loss.  The claims file must be provided to the examiner in conjunction with the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examination report must describe the functional effects of the Veteran's bilateral hearing loss.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's hearing loss is related to service.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.  

4. Schedule the Veteran for an examination to determine the current nature and severity of his service-connected benign positional vertigo.  The claims file should be made available to and reviewed by the examiner.  

All necessary tests should be conducted, and the examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's vertigo has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.  

5. Then readjudicate the issues on appeal.  If the benefits sought on appeal remain are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

